Citation Nr: 0024667	
Decision Date: 09/15/00    Archive Date: 09/21/00

DOCKET NO.  99-08 344A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for nicotine 
dependence.

4.  Entitlement to service connection for a heart disorder 
secondary to nicotine dependence.

5.  Entitlement to service connection for a cardiovascular 
disorder secondary to nicotine dependence. 

6.  Entitlement to service connection for a back disorder.

7.  Entitlement to service connection for a bilateral leg 
disorder secondary to a back disorder.

8.  Entitlement to service connection for a bilateral knee 
disorder secondary to a back disorder.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1940 to 
October 1945, and from September 1950 to September 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska, which denied the veteran's claims for 
service connection for the eight issues listed above.  The 
veteran filed a timely appeal to these adverse 
determinations.


FINDINGS OF FACT

1.  The veteran has not presented competent medical evidence 
that he currently suffers from post-traumatic stress 
disorder.

2.  The veteran has not presented competent medical evidence 
that he currently suffers from hearing loss.

3.  The veteran has not presented competent medical evidence 
that he currently suffers from nicotine dependence.

4.  Service connection for nicotine dependence has not been 
established, and thus there is no basis to grant claims for 
service connection for disorders due to nicotine dependence, 
including a heart disorder and a cardiovascular disorder.

5.  The veteran has not presented competent medical evidence 
that he currently suffers from a back disorder.

6.  Service connection for a back disorder has not been 
established, and thus there is no basis to grant claims for 
service connection for disorders due to a back disorder, 
including a bilateral leg disorder and a bilateral knee 
disorder.


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for PTSD is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran's claim for service connection for hearing 
loss is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

3.  The veteran's claim for service connection for nicotine 
dependence is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

4.  The veteran's claim for service connection for a heart 
disorder secondary to nicotine dependence must fail as a 
matter of law.  38 C.F.R. § 3.310 (1999); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

5.  The veteran's claim for service connection for a 
cardiovascular disorder secondary to nicotine dependence must 
fail as a matter of law.  38 C.F.R. § 3.310 (1999); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).

6.  The veteran's claim for service connection for a back 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

7.  The veteran's claim for service connection for bilateral 
leg disorder secondary to a back disorder must fail as a 
matter of law.  38 C.F.R. § 3.310 (1999); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

8.  The veteran's claim for service connection for a 
bilateral knee disorder secondary to a back disorder must 
fail as a matter of law.  38 C.F.R. § 3.310 (1999); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1999). 

In addition, service connection may be established on a 
secondary basis for a disability which is proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (1999).  Additional disability resulting 
from the aggravation of a nonservice-connected condition is 
also compensable under 3.310(a).  Allen v. Brown, 7 Vet. App. 
429, 448 (1995) (en banc).

However, the first step in this analysis is to determine 
whether the veteran has presented a well-grounded claim for 
service connection.  In this regard, the veteran bears the 
burden of submitting sufficient evidence to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. 
App. 69, 73 (1995).  Simply stated, a well-grounded claim 
must be plausible or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis,  competent medical evidence that a claim is 
"plausible" or "possible" is required for the claim to be 
well grounded.  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Grottveit, supra.  This burden may not be met merely by 
presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  See Epps, supra; 
Grottveit, supra, Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Service connection generally requires:  (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps, supra; Caluza, 
supra; see also Heuer and Grottveit, both supra.  Savage v. 
Gober, 10 Vet. App. 488, 497 (1997).

In addition, a well-grounded claim may be established under 
the provisions of 38 C.F.R. § 3.303(b) when the evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period and still has such a condition.  Such evidence must be 
medical unless it relates to a condition as to which, under 
the case law of the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court), lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded on the basis of § 3.303(b) 
if the condition observed during service or any applicable 
presumption period still exists, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage, 10 
Vet. App. at 498.

In the absence of evidence of a well-grounded claim, there is 
no duty to assist the claimant in developing the facts 
pertinent to the claim, and the claim must fail. Gregory v. 
Brown, 8 Vet. App. 563, 568 (1996) (en banc); Slater v. 
Brown, 9 Vet. App. 240, 243 (1996); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Grottveit, supra.

I.  PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (1999); a link, established by medical evidence, 
between current symptoms and an inservice stressor; and 
credible supporting evidence that the claimed inservice 
stressor actually occurred.  If the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is consistent with the circumstances, conditions, 
and hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  If the evidence establishes that the 
veteran was a prisoner-of-war under the provisions of Sec. 
3.1(y) of this part and the claimed stressor is related to 
that prisoner-of-war experience, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions and hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. § 3.304(f) (effective March 7, 1997).

However, as noted above, the first step in this analysis is 
to determine whether the veteran has presented a well-
grounded claim for service connection.  A well-grounded PTSD 
claim requires medical evidence of a current disability; lay 
evidence (presumed to be credible to establish well-
groundedness) of an in-service stressor, which in a PTSD case 
is the equivalent of in-service incurrence or aggravation; 
and medical evidence of a nexus between service and the 
current PTSD disability, in the form of diagnoses by VA 
medical personnel.  Cohen v. Brown, 10 Vet. App. 128, 137 
(1997), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Heuer 
v. Brown, 7 Vet. App. 379, 384 (1995); and King v. Brown, 5 
Vet. App. 19, 21 (1993). 

A review of the veteran's claims file reveals that the only 
medical evidence which addresses the issue of the presence of 
PTSD is a statement dated in July 1998 from a Readjustment 
Counseling Specialist at the Lincoln, Nebraska Vet Center.  
This statement reported the results of a PTSD examination of 
the veteran, and included a summary of his military history 
and claimed stressors, as well as the results of psychiatric 
testing.  Although a final diagnosis was not provided, the 
examiner concluded that "[t]he responses [the veteran] gives 
on the Mississippi Scale for Combat-Related PTSD is not 
within the range that measures PTSD."

A review of all the medical evidence of record in this claim, 
including the veteran's service and post-service medical 
records, thus fails to indicate that the veteran has ever 
been diagnosed with PTSD.  On the contrary, the only medical 
opinion of record relating to the veteran's mental status 
appears to indicate that the veteran does not meet the 
criteria for a diagnosis of PTSD.  As a well-grounded claim 
requires medical evidence of a current disability, the 
veteran's claim for service connection for a PTSD must be 
denied as not well grounded.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992).

II.  Hearing loss

Evidence relevant to the veteran's claim for service 
connection for hearing loss includes his service medical 
records, which are negative for any report of complaints or 
diagnoses of , or treatment for, hearing loss.  On the 
contrary, the veteran's separation examinations from his two 
periods of active duty service, dated in October 1945 and in 
August 1951, respectively, both indicated 15/15 hearing to 
both whispered voice and spoken voice testing, with no 
defects.

The only post-service evidence relating to the veteran's ears 
is a VA hospital summary dated in December 1982.  Although 
the veteran was hospitalized at that time for non-auditory 
problems, this report is relevant in that it indicates that 
the veteran had impacted cerumen in his right ear.  However, 
the veteran did not complain of hearing loss, and no relevant 
diagnosis was rendered.

A review of all the medical evidence of record in this claim, 
including the veteran's service and post-service medical 
records, thus fails to indicate that the veteran has ever 
been diagnosed with hearing loss.  As a well-grounded claim 
requires medical evidence of a current disability, the 
veteran's claim for service connection for hearing loss must 
also be denied as not well grounded.  See Rabideau, 2 Vet. 
App. at 144.

III. Nicotine dependence

As an initial matter, the Board notes that on July 22, 1998, 
the President signed the Internal Revenue Service 
Restructuring and Reform Act of 1998, Pub. L. No. 195-206, 
112 Stat. 685, 865-66 (1998) (codified at 38 U.S.C.A. 
§ 1103).  This law prohibits service connection for death or 
disability resulting from an injury or disability due to 
inservice use of tobacco products by a veteran.  However, it 
applies only to claims filed after June 9, 1998.  As the 
veteran's claim in this case was received by VA in March 
1998, this new law does not affect the disposition of this 
appeal.

In February 1993, VA General Counsel (VAGC) issued an opinion 
addressing when benefits may be awarded based upon inservice 
tobacco use.  VAGC indicated that direct service connection 
may be granted if the evidence shows injury or disability 
resulting from tobacco use in service.  VAOPGCPREC 2-93, 
58 Fed. Reg. 42,756 (1993).  In June 1993, VAGC clarified 
that its February 1993 opinion did not mean that service 
connection will be established for a disability related to 
tobacco use if the affected veteran smoked in service.  
Rather, it means that the claimant must demonstrate that the 
disability resulted from the use of tobacco during service, 
and the adjudicator must take into consideration the possible 
effect of smoking before and after service. 

In May 1997, VAGC issued an opinion addressing when service 
connection may be granted for disability or death due to 
nicotine dependence caused by in-service tobacco use.  VAGC 
indicated that secondary service connection may be granted if 
the following three questions can be answered affirmatively: 
(1) whether nicotine dependence may be considered a 
disability for purposes of the laws governing veterans' 
benefits; (2) whether the veteran acquired a dependence on 
nicotine in service; and (3) whether that dependence may be 
considered the proximate cause of disability or death 
resulting from the use of tobacco products by the veteran.  
VAOPGCPREC 19-97, 62 Fed. Reg. 37,954 (1997).  

In a May 1997 memorandum, the Under Secretary for Health 
found that nicotine dependence may be considered a disability 
for VA compensation purposes.  Therefore, pursuant to the 
above opinions, in order to establish a well-grounded claim 
for service connection for disability due directly to 
inservice tobacco use or secondarily to nicotine dependence, 
the record must include competent medical evidence suggesting 
that the disability resulted from inservice tobacco use, or 
that nicotine dependence was acquired or worsened during or 
as a result of service and the nicotine dependence caused or 
contributed to the lung disability.  See Lathan v. Brown, 7 
Vet. App. 359, 365 (1995) (holding that, with respect to 
questions involving medical causation, credible medical 
evidence is required).  

The veteran apparently contends that he currently suffers 
from a nicotine dependence disorder which is related to 
service.  However, the veteran has not explicitly alleged, 
and his service medical records do not show, that the veteran 
smoked in service.  On the contrary, at the time of treatment 
for abdominal cramps in May 1945, the veteran specifically 
denied the use of tobacco.  Similarly, at the time of a VA 
examination in February 1949, following the veteran's first 
period of service, it was noted that the veteran did not 
smoke.  However, for the purposes of determining whether the 
veteran's claim is well grounded, the Board accepts that the 
veteran used tobacco in service.  See Robinette v. Brown, 8 
Vet. App. 69 (1995); King v. Brown, 5 Vet. App. 19, 21 
(1993).

The first, and only, post-service indication that the veteran 
smoked is found in a VA hospital summary dated in December 
1982, at which time the veteran reported that he had "quit 
smoking 4 years ago, prior to that he smoked cigars."  A 
subsequent VA hospital summary dated in February 1983 
indicated that the veteran did not smoke. 

The Board notes that none of these post service records 
contain a diagnosis of nicotine dependence.  A service-
connection claim must be accompanied by evidence which 
establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau, 2 Vet. App. at 144.  Moreover, for a claim 
for service connection for nicotine dependence to be well-
grounded, the veteran must also present competent evidence of 
a link between his period of service and his post-service 
nicotine dependence.  See VAOPGCPREC 19-97.  See also Steele 
v. West, No. 97-1752 (United States Court of Appeals for 
Veterans Claims, Feb. 16, 1999) (single judge non-precedent 
opinion).  No such medical opinion has been presented in this 
case.

The appellant's own implicit opinion that he developed 
nicotine dependence during service is not enough to support 
the claim.  Lay persons, such as the appellant, are not 
qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  See also Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993) (a claimant does not meet his burden of presenting 
evidence of a well-grounded claim where the determinative 
issue involves medical causation and the claimant presents 
only lay testimony by persons not competent to offer medical 
opinions).  A claimant is competent to testify as to the 
symptoms that he experienced, but is not competent to render 
a medical opinion regarding the significance of those 
symptoms.  See McIntosh v. Brown, 4 Vet. App. 553, 560 
(1993).

In summary, the veteran has not presented any competent 
evidence of a link between any post-service nicotine 
dependence and his period of service.  In other words, he has 
failed to present a medical opinion showing that he developed 
nicotine dependence in service.  In fact, there is no medical 
evidence whatsoever showing that the veteran has ever had 
nicotine dependence.  Accordingly, the Board concludes that 
the claim for service connection for nicotine dependence is 
not well-grounded.

IV.  Heart disorder secondary to nicotine dependence

As indicated earlier, service connection may be granted for 
disability shown to be proximately due to or the result of a 
service-connected disorder.  See 38 C.F.R. § 3.310(a) (1999).  
This regulation has been interpreted by the Court to allow 
service connection for a disorder which is caused by a 
service-connected disorder, or for the degree of additional 
disability resulting from aggravation of a nonservice-
connected disorder by a service-connected disorder.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).  In this case, the 
evidence does not show, and indeed the veteran does not 
allege, that the veteran's heart condition had its onset in 
service, some 31 years prior to the first diagnosis of a 
heart problem, i.e., "atrial fibrillation/flutter," in 
December 1982.  Instead, the veteran maintains that he 
suffers from a "Heart Condition secondary to smoking."  
Significantly, however, for the reasons stated above, service 
connection has not been established for nicotine dependence.  
Therefore, there can be no valid claim for service connection 
for any other disorder on the basis that it was secondary to 
this nicotine dependence.  Where, as here, the law and not 
the evidence is dispositive, the appeal must be terminated or 
denied as without legal merit.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  Accordingly, the veteran's claim for 
service connection for a heart condition secondary to 
nicotine dependence must be denied as a matter of law.

V.  A cardiovascular disorder secondary to nicotine 
dependence

The veteran also asserts that he currently suffers from a 
cardiovascular disorder as a result of his nicotine 
dependence.  However, since service connection has not been 
established for nicotine dependence, the veteran's claim for 
service connection for a cardiovascular disorder secondary to 
nicotine dependence must also be denied as a matter of law.  
See Sabonis, 6 Vet. App. at 430.

VI.  Back disorder

A review of all the medical evidence of record in this claim, 
including the veteran's service and post-service medical 
records, fails to reveal any record of complaints or 
diagnoses of, or treatment for, a back disorder.  As a well-
grounded claim requires medical evidence of a current 
disability, the veteran's claim for service connection for a 
back disorder must also be denied as not well grounded.  See 
Rabideau, 2 Vet. App. at 144.

VII.  Bilateral leg disorder secondary to a back disorder

The veteran asserts that he currently suffers from a 
bilateral leg disorder as a result of his back disorder.  
However, since service connection has not been established 
for a back disorder, the veteran's claim for service 
connection for a bilateral leg disorder secondary to a back 
disorder must also be denied as a matter of law.  See 
Sabonis, 6 Vet. App. at 430.

VIII.  Bilateral knee disorder secondary to a back disorder

The veteran also asserts that he currently suffers from a 
bilateral knee disorder as a result of his back disorder.  
However, since service connection has not been established 
for a back disorder, the veteran's claim for service 
connection for a bilateral knee disorder secondary to a back 
disorder must also be denied as a matter of law.  See 
Sabonis, 6 Vet. App. at 430.


ORDER

1.  Evidence of a well-grounded claim having not been 
submitted, service connection for PTSD is denied.

2.  Evidence of a well-grounded claim having not been 
submitted, service connection for hearing loss is denied.

3.  Evidence of a well-grounded claim having not been 
submitted, service connection for nicotine dependence is 
denied.

4.  Evidence of legal entitlement having not been submitted, 
service connection for a heart disorder secondary to nicotine 
dependence is denied.

5.  Evidence of legal entitlement having not been submitted, 
service connection for a cardiovascular disorder secondary to 
nicotine dependence is denied. 

6.  Evidence of a well-grounded claim having not been 
submitted, service connection for a back disorder is denied.

7.  Evidence of legal entitlement having not been submitted, 
service connection for a bilateral leg disorder secondary to 
a back disorder is denied. 

8.  Evidence of legal entitlement having not been submitted, 
service connection for a bilateral knee disorder secondary to 
a back disorder is denied.


		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 

